DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the Examiner is unclear about the limitation “a blocker of the plurality of blockers is implemented in a spacer of the interference filter.” For purpose of examination, the claim will be interpreted as best understood.
Regarding claim 13, the Examiner is unclear about the limitation “a particular spacer, of the plurality of spacers and other than the spacer, is associated with a set of blockers, and wherein each blocker, of the set of blockers, passes a frequency associated with a respective transmission peak of the respective set of transmission peaks associated with the particular spacer.” For purpose of examination, the claim will be interpreted as best understood. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13 and 16-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hendrix et al. (US. Pub: 2019/0296067 A1) of record. 
Regarding claim 1, Hendrix discloses (in at least figs. 2-4) an optical filter (200), comprising: an interference filter (204; [0053]) that passes at least two channels associated with at least two transmission peaks (any two specific values of laterally variable transmission wavelength λT); and a plurality of blockers (206A, 206B), wherein each blocker, of the plurality of blockers, passes a respective channel associated with a respective transmission peak of the at least two transmission peaks and blocks one or more channels other than the respective channel associated with the respective transmission peak (see at least figs. 3A and 3C; i.e. the section of 206A, 206B at lateral position x1 transmits the respective λT1, but blocks all other wavelengths of the band, e.g. wavelength λT3 that is transmitted in Fig. 3C by the blockers at position x3).
Regarding claim 2, Hendrix discloses (in at least figs. 2-4) a first transmission peak, of the at least two transmission peaks, is a harmonic transmission peak of a second transmission peak of the at least two transmission peaks ([0058]).
Regarding claim 3, Hendrix discloses (in at least fig. 3) the plurality of blockers include a first blocker (301A) and a second blocker (301B) and the at least two transmission peaks include a first transmission peak and a second transmission peak ([0054), wherein the first blocker passes a channel of the at least two channels, associated with the first transmission peak and blocks a channel, of the at least two channels, associated with the second transmission peak (see figs. 3A-3C), and wherein the second blocker passes the channel associated with the second transmission peak and blocks the channel associated with the first transmission peak (see figs. 3A-3C).
Regarding claim 4, Hendrix discloses (in at least fig. 2) the plurality of blockers (206A, 206B) are affixed to a surface of the interference filter (204).
Regarding claim 5, Hendrix discloses (in at least fig. 2) the plurality of blockers (206A, 206B) are non-overlapped with each other (i.e. the portion along position x of the blockers do not overlap).
Regarding claims 6 and 7, Hendrix discloses (in at least figs. 3 and 8; [0058]) the at least two transmission peaks include a first set of transmission peaks and a second set of transmission peaks, wherein the second set of transmission peaks are harmonically related to corresponding transmission peaks of the first set of transmission peaks; wherein the plurality of blockers comprises a first blocker and a second blocker, wherein the first blocker is configured to pass a set of channels, of the at least two channels, associated with the first set of transmission peaks and to block a set of channels, of the at least two channels, associated with the second set of transmission peaks, and wherein the second blocker is configured to block the set of channels associated with the first set of transmission peaks and pass the set of channels associated with the second set of transmission peaks.
Regarding claim 8, Hendrix discloses (in at least [0058]) at least one transmission peak, of the at least two transmission peaks, is outside of a free spectral range of the interference filter.
Regarding claim 11, Hendrix discloses (in at least fig. 8) a sensor device (800A), comprising: an optical sensor to collect data using a plurality of channels (812); and an optical device (200), comprising: a spacer (450; best seen in fig. 4B); and a first mirror and a second mirror (see fig. 4B; i.e. first and second reflector stacks 432), wherein the optical device is associated with at least two transmission peaks ([0058]; i.e. plurality of transmission λT associated with each detector, between λ1 and λ2, as well as multiple harmonics); and a plurality of blockers  affixed to the optical device (i.e. the plurality of blockers associated respectively with each photodetector), wherein each blocker, of the plurality of blockers, passes a respective channel, of the plurality of channels, associated with a respective transmission peak of the at least two transmission peaks (see at least figs. 3A-3C).
Regarding claim 13, Hendrix discloses (in at least fig. 2) a particular spacer, of the plurality of spacers and other than the spacer, is associated with a set of blockers, and wherein each blocker, of the set of blockers, passes a frequency associated with a respective transmission peak of the respective set of transmission peaks associated with the particular spacer.”
Regarding claim 16, Hendrix discloses (in at least figs. 2-4) a spectral filter (200), comprising: a plurality of interference filters (204; see fig. 2; the filter is divided into several portions [x1, x2] and [x2, x3]); and a plurality of blockers (see fig. 4) , wherein each interference filter, of the plurality of interference filters, is configured to pass a respective pair of channels associated with a respective pair of transmission peaks (see figs. 3A-3C), wherein an interference filter, of the plurality of interference filters, is associated with a first blocker, of the plurality of blockers, that is configured to pass a channel associated with a first transmission peak (see figs. 3A-3C), of the respective pair of transmission peaks, and block a channel associated with a second transmission peak of the respective pair of transmission peaks (see figs. 3A-3C), and wherein the interference filter is associated with a second blocker, of the plurality of blockers, that is configured to pass the channel associated with the second transmission peak and block the channel associated with the first transmission peak (see figs, 3 and 4).
Regarding claim 17, Hendrix discloses (in at least [0058]) the second transmission peak is a harmonic transmission peak of the first transmission peak.
Regarding claim 18, Hendrix discloses (in at least figs. 2-4) each interference filter, of the plurality of interference filters, is associated with a respective pair of blockers. 
Regarding claim 19, Hendrix discloses (in at least figs. 2-4) each pair of blockers, of the respective pairs of blockers (see figs. 3 and 4), comprises a respective first blocker and a respective second blocker (see figs. 3 and 4), wherein the respective first blocker is configured to block a channel associated with a respective first transmission peak, of a corresponding pair of transmission peaks (see figs. 3A-3C), and pass a channel associated with a respective second transmission peak of the corresponding pair of transmission peaks (see figs. 3A-3C), and wherein the respective second blocker is configured to pass the channel associated with the respective second transmission peak and block the channel associated with the respective first transmission peak (figs. 3A-3C). 
Regarding claim 20,  Hendrix discloses (in at least figs. 2-4) the first transmission peak is associated with a near-infrared spectral range and the second transmission peak is associated with a visible spectral range.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (US. Pub: 2019/0296067 A1) of record in view of Ockenfuss (US. Pub: 2017/0236861 A1) of record.  
Regarding claims 9 and 10, Hendrix discloses all the claimed limitations except for a blocker, of the plurality of blockers, is implemented in a spacer of the interference filter; and the spacer comprises a hydrogenated silicon spacer.
Ockenfuss discloses (in at least fig. 5D; [0043]) a mixed spacer configuration for a near-infrared filter (e.g., an approximately 44.8 nm niobium-titanium-oxide (NbTiOx) and an approximately 42 nm Si:H spacer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider the hydrogenated silicon spacer of Ockenfuss in device of Hendrix, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.
Regarding claim 12, Ockenfuss discloses (in at least fig. 5C) the optical device further comprises a plurality of spacers (fig. 5C), and wherein each spacer, of the plurality of spacers, is associated with a respective set of transmission peaks (5C).
Regarding claim 14, Ockenfuss discloses (in at least figs. 5C and 5E) the optical device further comprises a plurality of sets of mirrors, wherein each set of mirrors, of the plurality of sets of mirrors, is associated with a respective set of transmission peaks.
Regarding claim 15, Ockenfuss discloses (in at least fig. 5D) a first transmission peak, of the at least two transmission peaks, is associated with a near-infrared spectral range, and wherein a second transmission peak, of the at least two transmission peaks, is associated with a visible spectral range.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875